DETAILED ACTION

1. This communication is in response to the Remarks filed on 08/30/2021.  The present application is being examined under the AIA  first to invent provisions.  

  1a. Status of the claims: 
        Claims 1-20 are pending.
Response to Argument

2. Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.

A,  Applicant argues that Perreault does not teach “contrary to the Office's position, that the IPv6 may be disabled on the router” as follows:
  “Perreault teaches a system and method for operating dual-stack devices. (See Perreault, Title.) Specifically, Perreault teaches a method of interacting with IPv6 compatible devices using a dual-stack device that is capable of IPv6 and IPv4. Perreault discusses that the IPv6 compatible device may be a IPv6 only router, but may also occur with a router that supports both IPv4 and IPv6 with the IPv4 support disabled. (See Perreault, [0033].) Accordingly, Perreault focuses on IPv6 and does not teach, contrary to the Office's position, that the IPv6 may be disabled on the router," as presently claimed,” as recited in claims 1-20 (Remarks, page 10).  

In response to A, the Examiner disagrees because in addition of what is disclosed in paragraph [0033], the feature disclosed by Perreault in paragraph [0035] indicates that IPv6 is being disable. As can be seen in paragraph [0035], Perreault discloses “to obtain configuration information from a DHCPv6 server in IPv6 only router 210 (which does not exist or isn't enabled).”

 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

 4. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness. 
5. This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. Claims 1-3, 7, 11-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Jimenez et al. (hereinafter “Jimenez”) (US 2019/0036875 A1), in view of  Cohen et al. (hereinafter “Cohen”) (US 2015/0012763 A1), and further in view of Perreault et al. (hereinafter "Perreault")   (US 2016/0182691 A1).



       sending, by a network device having a Dynamic Host Configuration Protocol (DHCP) server, a request for an IPv6 address to be assigned to a management port of the network device (Jimenez discloses sending a  request to Dynamic Host Configuration Protocol (DHCP) server  for an IPv6 address to be assigned to device management bootstrapping (the management bootstrapping being equated to the management port of the device because the management bootstrapping is managing the IPv6 addresses of a IPv6 device) (Jimenez, [0007])); 

 receiving, by the network device from the DHCP server, a message that includes information associated with a network management system (NMS) and IPv6 configuration information for enabling IPv6 processing on the management port of the network device that is in response to the request for the IPv6 address (Jimenez discloses receiving  an IPv6 address from a DHCP server to be assigned to device management bootstrapping; the device management bootstrapping can now communicate with the DHCP server  (Jimenez, [0010]));
        in response to receiving the IPv6 configuration information, enabling IPv6 processing on the management port of the network device (Jimenez discloses  the DHCPv6 responding to IPv6 address  request by sending to a device an IPv6 address that is based at least to the prefix of the device that the DHCP service receives the request from; in addition, a certificate of the DHCPv6 server allows the device to verify the bootstrapping service by the server   (Jimenez, [0079])); 
     in response to receiving the information associated with the NMS, registering, by the network device, the network device with the NMS based at least in part on the information associated with the NMS (Jimenez discloses a gateway being registered to LWM2M server after a notification of a M2M device was received (Jimenez, [0109])).  

         Jimenez does not  disclose in response to receiving one or more configuration commands sent from the NMS to the management port of the network device, configuring, by the network device, the network device according to the one or more configuration commands.

       Cohen discloses in response to receiving one or more configuration commands sent from the NMS to the management port of the network device, configuring, by the network device, the network device according to the one or more configuration commands (Cohen discloses after receiving configuration and control information, a device is being configured using a cloud interface of the cloud enable device that receives the  configuration that is executed by  executing commands control information issued from a cloud service ( cloud interface of the cloud enable device is the management port); as it is stated in [0093] “the act 610, the cloud-enabled device configures itself to utilize the new configuration information and executes any commands included in the to control information” (Cohen, [0093])).   

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Cohen’s feature into Jimenez’s teachings in order to manage the configuration of a network device efficiently by configuring the network device  when a command having a  configuration information is sent to the device by doing so  the configuration will be sent to only the device when it is commanded to be sent.     

           Jimenez  in view of  Cohen do not  disclose Internet Protocol version 6 (IPv6) disabled 
         Perreault discloses Internet Protocol version 6 (IPv6) disabled (Perreault discloses (Perreault, [0033])). 

        It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Perreault’s feature into Jimenez’s teachings in view of Cohen’s feature in order to manage the configuration of a network device having IPv4 and  IPv6 efficiently by configuring the network device with IPv6 disable by default by doing so the device will have its IPv6 communication enabled when an IPv6 message arrived.      



           Jimenez  does not  disclose wherein configuring the network device according to the configuration commands further comprises: determining, by the network device, whether the one or more configuration commands were received by the management port of the network device; and in response to determining that the one or more configuration commands were received by the management port of the network device, configuring, by the network device, the network device according to the one or more configuration commands. 

       Cohen discloses wherein configuring the network device according to the configuration commands further comprises: determining, by the network device, whether the one or more configuration commands were received by the management port of the network device (Cohen discloses receiving a cloud service identifier that is a command received by the network device ( by receiving a device identifier in the command, a determination is being made about the configuration command being  received by the identified network device) (Cohen, [0093])); and in response to determining that the one or more configuration commands were received by the management port of the network device, configuring, by the network device, the network device according to the one or more configuration commands (Cohen discloses after receiving configuration and control information, a device is being configured using a cloud interface of the cloud enable device that receives the  configuration that is executed by  executing commands control information issued from a cloud service ( by identifying an identifier in the command, a determination being made about the configuration being made based on the configuration command)  (Cohen, [0093])).     

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Cohen’s feature into Jimenez’s teachings in view of Perreault’s teachings in order to configure a network device efficiently by configuring the network device sending  to the device a command that has the configuration information of the 
 
Regarding claim 3, Jimenez, Cohen, and Perreault disclose the computer-implemented method of Claim 2. 

           Jimenez  in view of  do not  disclose further comprising: receiving, by the network device, a second one or more configuration commands; determining, by the network device, whether the second one or more commands were received by the management port of the network device; and in response to determining that the second one or more configuration commands were not received by the management port of the network device, refraining, by the network device, from configuring the network device according to the second one or more configuration. 

       Cohen discloses further comprising: receiving, by the network device, a second one or more configuration commands; determining, by the network device, whether the second one or more commands were received by the management port of the network device (Cohen discloses receiving a cloud service identifier that is any command received by the network device including a second command ( by receiving an identifier in the command, a determination being made about the configuration command being  received by the network device) ; where the receiving new configuration information is “the second one or more configuration commands”(Cohen, [0093])); and in response to determining that the second one or more configuration commands were not received by the management port of the network device, refraining, by the network device, from configuring the network device according to the second one or more configuration commands (Cohen discloses  after the cloud-enable device received as new configuration command  a shutdown command from  the cloud interface, the process of the cloud-enable device is terminated (by terminating the process of the cloud enable device, the cloud enable device is being refrained from process any configuration)  (Cohen, [0093] –[0094])).       



Regarding claim 7, Jimenez, Cohen, and Perreault disclose the computer-implemented method of Claim 1, wherein sending the request for the IPv6 address includes sending one or more Dynamic Host Configuration Protocol version 6 (DHCPv6) messages to the DHCP server (Jimenez discloses a DHCP request message being sent by a network device having an IPv6 address using a DHCP option   (Jimenez, [0085])).   

Regarding claim 12, claim 12 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 13, claim 13 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 17, claim 17 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 20, Jimenez discloses a non-transitory machine-readable storage medium comprising machine- readable instructions for causing a processor of a network device to execute (Jimenez discloses a computer programs stored in a hardware computer medium being executed by a processor  (Jimenez, [0085]));in addition, claim 20 is substantially similar to claim 1, thus the same rationale applies. 
 
6a. Claims 4 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over  Jimenez view of  Cohen, in view of Perreault  as applied to claims 1-3, 7, 11-13, 17, and 20   above, and further in view of WANG et al. (hereinafter “WANG”) (US 2012/0324063 A1).       

Regarding claim 4, Jimenez, Cohen, and Perreault disclose the computer-implemented method of Claim 1. 

           Jimenez  in view of  Cohen  and in view of Perreault do not  disclose wherein the information associated with the NMS includes a network address of the NMS, and wherein registering the network device with the NMS based at least in part on the information associated with the NMS comprises communicating, by the network device, with the NMS at the network address. 

           WANG discloses wherein the information associated with the NMS includes a network address of the NMS (WANG discloses IP address of the network management system being part of the discovery of a network device by a DHCP server (WANG, [0048])), and wherein registering the network device with the NMS based at least in part on the information associated with the NMS comprises communicating, by the network device, with the NMS at the network address (WANG discloses  the process of registering a network device to a NMS (WANG, [0064])).       
 
      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement WANG’s teachings into Jimenez’s teachings, in view of Cohen’s teachings, and in view of Perreault’s teachings in order to configure a network device efficiently by configuring the network device when sending to the device a command that has the configuration information of the device by doing so  the configuration will be sent to only the device it was intended to.           
 
Regarding claim 14, claim 14 is substantially similar to claim 4, thus the same rationale applies. 

6b. Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Jimenez view of  Cohen, in view of Perreault as applied to claims 1-3, 7, 11-13, 17, and 20  above, and further in view of Mower et al. (hereinafter “Mower”) (US 8,347,355 B2).          

    Regarding claim 5, Jimenez, Cohen, and Perreault disclose the computer-implemented method of Claim 1. 

           Jimenez  in view of  Cohen and in view of Perreault do not  disclose wherein the information associated with the NMS includes a shared secret used to authenticate the network device with the NMS, and wherein registering the network device with the NMS based at least in part on the information associated with the NMS comprises authenticating, by the network device, with the NMS using the shared secret. 

        Mower discloses wherein the information associated with the NMS includes a shared secret used to authenticate the network device with the NMS (Mower discloses a MD5 hash of a device password being used as an authentication token (MD5 hash of a device password is equated to shared secret) (Mower, column 13, lines 44-46)), and wherein registering the network device with the NMS based at least in part on the information associated with the NMS comprises authenticating, by the network device, with the NMS using the shared secret (Mower discloses the unique PKI certificate containing a unique serial number of the device being shared between the device and the heartbeat server , the device  that is registered   ( the heartbeat server is equated to NMS) (Mower, column 8, lines 50-53); the registration of the device is disclosed in column 7, lines 37-40).    

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Mower’s teachings into Jimenez’s teachings, in view of Cohen’s teachings, and in view of Perreault’s teachings in order to configure a network device securely by using a unique PKI certificate containing a unique serial number of the device that secures the process of the configuration of the device.          

Regarding claim 15, claim 15 is substantially similar to claim 5, thus the same rationale applies. 
 
 Jimenez view of  Cohen, in view of Perreault  as applied to claims 1-3, 7, 11-13, 17, and 20   above, and further in view of Yamaguchi et al. (hereinafter “Yamaguchi”) (US 2004/0133687 A1).                

Regarding claim 6, Jimenez, Cohen, and Perreault disclose the computer-implemented method of Claim 1. 

         Jimenez  in view of  Cohen and in view of Perreault do not  disclose wherein the information associated with the NMS includes an indication of a location of a configuration script that contains the one or more configuration commands within a directory structure of the NMS, and wherein registering the network device with the NMS based at least in part on the information associated with the NMS comprises sending, by the network device to the NMS, the indication of the location of the configuration script within the directory structure of the NMS. 

        Yamaguchi discloses wherein the information associated with the NMS includes an indication of a location of a configuration script that contains the one or more configuration commands within a directory structure of the NMS (Yamaguchi discloses an indication of the location of a configuration script of the device in the configuration server in a command from a configuration server (Yamaguchi, [0257 ); the command from a configuration server being disclosed in in [0127]), and wherein registering the network device with the NMS based at least in part on the information associated with the NMS comprises sending, by the network device to the NMS, the indication of the location of the configuration script within the directory structure of the NMS (Yamaguchi discloses an indication of the location of a configuration script of the device in the configuration server; the device is disclosed being a registered device (Yamaguchi, [0257 ); the registration process being disclosed in [0155]).        
 
      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Yamaguchi’s teachings into Jimenez’s teachings, in view of Cohen’s teachings, and in view of Perreault’s teachings in order to select  the configuration of a 

Regarding claim 16, claim 16 is substantially similar to claim 6, thus the same rationale applies. 

6d. Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Jimenez view of  Cohen, in view of Perreault  as applied to claims 1-3, 7, 11-13, 17, and 20   above, and further in view of  in view of Netconf Document  (Year:2015).            

  Regarding claim 8, Jimenez, Cohen, and Perreault disclose the computer-implemented method of Claim 7. 

          Jimenez  in view of  Cohen and in view of Perreault do not  disclose wherein the one or more DHCPv6 messages include a vendor class option that identifies a vendor that manufactured network device, and wherein the information associated with the NMS is determined based at least in part on the vendor class option.

           Netconf Document discloses wherein the one or more DHCPv6 messages include a vendor class option that identifies a vendor that manufactured network device, and wherein the information associated with the NMS is determined based at least in part on the vendor class option (Netconf Document discloses a vendor assigned value that identifies an organization being assigned to a device (Netconf Document, page 13 )).     

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Netconfdocument’s teachings into Jimenez’s teachings, in view of Cohen’s teachings, and in view of Perreault’s teachings in order to configure a network device efficiently by configuring the network device based on the vendor of the device by doing so incompatibility with the device will be avoided when configuring the device.             

claim 18 is substantially similar to claim 8, thus the same rationale applies.  

6e. Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Jimenez view of  Cohen, in view of Perreault  as applied to claims 1-3, 7, 11-13, 17, and 20   above, and further in view of  in view of Gallou et al. (hereinafter "Gallou")   (US 2006/0271982 A1).             

  Regarding claim 9, Jimenez, Cohen, and Perreault disclose the computer-implemented method of Claim 7, further comprising:    
                Jimenez  in view of  Cohen and in view of Perreault do not  disclose blocking, by a DHCP client receive task executing at the network device, on a socket bound to the management port and a port for communicating with the DHCP server; and in response to receiving an incoming data packet at the socket, posting, by the DHCP client receive task executing at the network device, the incoming data packet to a message queue associated with a DHCP client control task. 
  
               Gallou discloses blocking, by a DHCP client receive task executing at the network device, on a socket bound to the management port and a port for communicating with the DHCP server (Gallou discloses DHCP client communication being blocked by setting "DMA3BLOCKMOVE=0"  as can be seen in [0195]  “A SWTS register address replaces CD_FIFO address and no increment is programmed directly by "PTI_DMA3SETUP" register (so: "DMA3BLOCKMOVE=0")”;additional detail is given about the client socket  (Gallou, [0166)); and 
          in response to receiving an incoming data packet at the socket, posting, by the DHCP client receive task executing at the network device, the incoming data packet to a message queue associated with a DHCP client control task (Gallou discloses received data being processed dynamically by making used of a socket in a FIFO manner that controls which packet is received  first (Gallou, [0182]-[01803])).     

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Gallou’s teachings into Jimenez’s teachings, in view of 

Regarding claim 10, Jimenez, Cohen, Perreault, and Gallou disclose the computer-implemented method of Claim 9.

          Jimenez  in view of  Cohen and in view of Perreault do not  disclose further comprising: sending, by the DHCP client control task executing at the network device, an outgoing data packet as a multicast message via the socket to the DHCP server. 

           Gallou discloses further comprising: sending, by the DHCP client control task executing at the network device, an outgoing data packet as a multicast message via the socket to the DHCP server (Gallou discloses received data being processed dynamically by making used of a socket in a FIFO manner controlling which packet is received  first ; where the transmitted data being multicasted to the server (Gallou, [0182]-[01803]); the multicasting of the data being disclosed in [0057] as a method of transmitting  data).   

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Gallou’s teachings into Jimenez’s teachings in view of Cohen’s teachings in order to configure a network device efficiently by configuring the network device sending data packet in a reliable way  by sending the data packet in a multicasting way, by doing so the same message will be sent to multiple servers in the case the server is made of more than one devices.    
  
Regarding claim 19, claim 19 is substantially similar to claims 9 and 10, thus the same rationale applies. 
 Conclusion
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                     
 
  /DAVID R LAZARO/  Primary Examiner, Art Unit 2455